     Case 21-30982-mvl13 Doc 88 Filed 09/15/21               Entered 09/15/21 17:30:08      Page 1 of 11




The following constitutes the ruling of the court and has the force and effect therein described.



Signed September 15, 2021
                                           United States Bankruptcy Judge
______________________________________________________________________



                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION

                                                        §
          In re:                                        § Chapter 13
                                                        §
          BRIDGET BROWN PARSON,                         § Case No. 21-30982
                                                        §
                    Debtor.                             §
                                                        §
                                                        §

            MEMORANDUM OPINION AND ORDER DENYING DEBTOR’S MOTION FOR
                           RECUSAL OF JUDGE LARSON


                   Before this Court is the Motion for Recusal of Judge Larson 1 (the “Motion” or “Motion

      for Recusal”) filed by the pro se Debtor, Bridget Brown Parson (the “Debtor” or “Ms. Parson”).

      The Debtor timely filed a Notice of Appeal 2 on August 25, 2021 to this Court’s Order Denying

      Confirmation of Chapter 13 Plan (the “Confirmation Order”). 3 Within the Notice of Appeal were




      1
        ECF No. 59.
      2
        ECF No. 58.
      3
        ECF No. 52.

                                                         1
Case 21-30982-mvl13 Doc 88 Filed 09/15/21                  Entered 09/15/21 17:30:08            Page 2 of 11




at least three separate motions. 4 This Memorandum Opinion and Order shall only address the

Motion for Recusal.

        For the reasons stated below, the Court will deny the Motion.

I.      Jurisdiction and Venue
        Bankruptcy subject matter jurisdiction exists in this proceeding pursuant to 28 U.S.C. §

1334. This is a proceeding to disqualify a sitting judge under 28 U.S.C. § 455, which is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2)(A). The bankruptcy court has authority to

adjudicate this matter pursuant to the United States District Court for the Northern District of Texas

Miscellaneous Order No. 33. The following shall constitute this Court’s reasoning pursuant to Rule

59 of the Federal Rules of Civil Procedure (the “Rules”), as incorporated by Rule 9023 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

II.     Background and Procedural Posture

        The Debtor initiated this proceeding by filing a voluntary petition under Chapter 13 of the

Bankruptcy Code on May 27, 2021. 5 The Debtor filed a proposed Chapter 13 plan (the “Plan”)

on June 10, 2021. 6 The Court held a hearing on August 5, 2011, regarding confirmation of the

proposed Plan in which Mr. Thomas D. Powers, the Chapter 13 Trustee (the “Trustee”), and the

Debtor appeared, as did counsel for Becky Cole and Select Portfolio Servicing, Inc. The Trustee,

Becky Cole and Select Portfolio Servicing each objected to confirmation of the Plan.

        The Court heard the testimony of the Debtor, took evidence 7 and heard arguments

regarding the Plan. Based on the testimony, evidence and arguments, the Court found the Debtor

failed to carry her burden of proof as to confirmation because the plan was not confirmable on its


4
  The Motion to Reconsider can be found at ECF No. 61. The Motion for Recusal of Judge Larson can be found at
ECF No. 59. The Motion to Transfer Venue can be found at ECF No. 63.
5
  ECF No. 8.
6
  ECF No. 15.
7
  Fifteen (15) exhibits were admitted at the confirmation hearing. ECF No. 51.

                                                       2
Case 21-30982-mvl13 Doc 88 Filed 09/15/21                     Entered 09/15/21 17:30:08               Page 3 of 11




face. The Court found that the Debtor failed to comply with various provisions of the Bankruptcy

Code, including sections 1322; 1325(a)(3) (good faith); 8 1325(a)(4) (best interests of creditors); 9

1325(a)(7) (good faith); and 1325(a)(9) (failure to supply tax returns). Accordingly, the Court

denied confirmation of the Plan and strongly recommended that Ms. Parson retain counsel to assist

her in her Chapter 13 bankruptcy.

         On August 11, 2021, this Court entered its Confirmation Order. 10 The Debtor did not seek

to amend the Plan or retain counsel. Rather, the Debtor filed a Notice of Appeal containing at least

three separate motions: a Motion to Transfer Venue, 11 a Motion to Reconsider 12 and this Motion

for Recusal, 13 each of which were properly docketed separately by the Clerk of Court. 14 The

Motion for Recusal lodged a myriad of complaints against the Court, all of which will be addressed

in turn below. 15 On September 2, 2021, the Court held a hearing on the Motion for Recusal, the

Motion to Transfer Venue, and the Trustee’s Motion to Dismiss Chapter 13 Case with Prejudice

for Five Years (the “Motion to Dismiss”).

         During the hearing on the Motion for Recusal, the Debtor requested that the Court recuse

itself from her bankruptcy case. However, the Debtor presented no substantive evidence at the

hearing, instead choosing to make broad, baseless assertions against the Court, including but not



8
  The Plan failed to properly treat certain secured debts, including the prepetition arrearage of Select Portfolio
Servicing and the secured claim of Becky Cole.
9
  The Debtor has considerable equity in a non-exempt second home occupied by her adult children, which amount is
not proposed to be paid to her creditors. The Plan also failed to comply with the Court’s Standing Chapter 13 Order
as it pertains to monthly conduit payments on mortgages. See General Order 2021-05.
10
   ECF No. 52.
11
   ECF No. 63.
12
   ECF No. 61.
13
   ECF No. 59.
14
   The Debtor’s motions are difficult to decipher and filled with inaccuracies and baseless accusations, but the Court
has endeavored to address every substantive form of relief requested by the Debtor that is not subject of the Notice
of Appeal.
15
   The allegations made by Ms. Parson in the Motion for Recusal were often difficult to ascertain. However, given
that Ms. Parson is proceeding pro se, the Court has done its best to ascertain the specific allegations in Debtor’s
Motion to address each substantive allegation in its analysis.

                                                          3
Case 21-30982-mvl13 Doc 88 Filed 09/15/21                    Entered 09/15/21 17:30:08             Page 4 of 11




limited to: the Court’s “ignorance” of state court orders and prior bankruptcies, failure to “swear

in” opposing counsel, prejudice constricting the Debtor’s ability “to freely speak,” the use of

“adverse documents” for which the Debtor was unaware and not properly noticed, violations of

her “natural rights,” and fostering an environment of “hostility.” 16 The Court gave the Debtor

significant leeway and time to make her case before the Court. The Court took extra care to do so

due to not only the seriousness of the allegations made, but also the Debtor’s status as a pro se

litigant.

        By oral bench ruling, the Court denied the Motion to Transfer Venue and Motion for

Recusal on the record. The Motion to Dismiss was taken under advisement. This Memorandum

Opinion and Order shall relate solely to the Motion for Recusal. 17

III.    Standard Pursuant to 28 U.S.C. § 455

        “One of the fundamental rights of a litigant under our judicial system is that [s]he is entitled

to a fair trial in a fair tribunal, and that fairness requires an absence of actual bias or prejudice in

the trial of the case.” 18 “The right to a fair and impartial trial is fundamental to the litigant;

fundamental to the judiciary is the public’s confidence in the impartiality of our judges and the

proceedings over which they preside.” 19 To achieve those objectives, Congress enacted 28 U.S.C.

§ 455. Bankruptcy Rule 5004(a) states that the provisions of 28 U.S.C. § 455 shall govern the

disqualification of a bankruptcy judge from a proceeding, contested matter, or case. 20 Section 455

reads in pertinent part:

            (a) Any justice, judge, or magistrate of the United States shall disqualify himself
            in any proceeding in which his impartiality might reasonably be questioned.

16
   See ECF No. 58.
17
   The Motion to Transfer Venue and the Motion to Dismiss shall be addressed by separate orders.
18
   United States v. Wade, 931 F.2d 300, 304 (5th Cir. 1991) (quoting United States v. Brown, 539 F.2d 467, 469 (5th
Cir. 1976)).
19
   United States v. Jordan, 49 F.3d 152, 155 (5th Cir. 1995).
20
   Fed. R. Bankr. P. 5004.

                                                         4
Case 21-30982-mvl13 Doc 88 Filed 09/15/21                      Entered 09/15/21 17:30:08               Page 5 of 11




          (b) He shall also disqualify himself in the following circumstances:

                   (1) Where he has a personal bias or prejudice concerning a party, or
                   personal knowledge of disputed evidentiary facts concerning the
                   proceeding;

                   (2) Where in private practice he served as lawyer in the matter in
                   controversy, or a lawyer with whom he previously practiced law served
                   during such association as a lawyer concerning the matter, or the judge
                   or such lawyer has been a material witness concerning it; [and]

                   (3) Where he has served in governmental employment and in such
                   capacity participated as counsel, adviser or material witness concerning
                   the proceeding or expressed an opinion concerning the merits of the
                   particular case in controversy[.] 21

Only Section 455(a) and (b)(1) have arguably been implicated by virtue of the Motion for Recusal.

The Fifth Circuit has interpreted this statute to give the judge who is the subject of a motion to

recuse authority to decide the motion. 22 Therefore, this Court will address the Debtor’s Motion.

         A judge is presumed qualified to preside over a case. 23 A movant seeking disqualification

bears the burden of proving that a judge is unqualified by clear and convincing evidence. 24 Recusal

under 28 U.S.C. § 455(a) is considered based upon objective criteria, and the standard to be applied

is “whether a reasonable person with knowledge and understanding of all the relevant facts would

conclude that the judge’s impartiality might reasonably be questioned.” 25 A party’s statement that

she believes a court is not impartial, without more, does not constitute grounds for recusal. 26



21
   28 U.S.C. § 455 (emphasis added).
22
   U.S. v. Bremers, 195 F.3d 221, 226 (5th Cir. 1999) (a motion to recuse is committed to the discretion of the subject
judge, and the denial of such motion will only be reversed upon the showing of an abuse of discretion); Wilborn v.
Wells Fargo Bank, N.A. (In re Wilborn), 401 B.R. 848 (Bankr. S.D. Tex. 2009) (citing U.S. v. Mizell, 88 F.3d 288,
299 (5th Cir. 1996) (the subject judge has broad discretion in determining whether disqualification is appropriate).
23
   Wilborn, 401 B.R. at 859-60 (citing cases).
24
   Kinnear–Weed Corp. v. Humble Oil & Refining Co., 441 F.2d 631, 634 (5th Cir.1971).
25
   Caperton v. A.T. Massey Coal Co., 556 U.S. 868, 889 (2009); see also Liteky v. U.S., 510 U.S. 540, 558 (1994)
(Kennedy, J., concurring in judgment) (“[U]nder [28 U.S.C.] § 455(a), a judge should be disqualified only if it
appears that he or she harbors an aversion, hostility or disposition of a kind that a fair-minded person could not set
aside when judging the dispute.”).
26
   See In re Quintana, No. 05–42417–DML–13, 2001 WL 36241853, at *1 (Bankr. N.D. Tex. Feb. 15, 2001) (citing
cases).

                                                           5
Case 21-30982-mvl13 Doc 88 Filed 09/15/21                     Entered 09/15/21 17:30:08               Page 6 of 11




         In Levitt v. University of Texas, 847 F.2d 221 (5th Cir. 1988), the Fifth Circuit addressed

the proper procedure for determining a motion for recusal, holding that “[t]he judge can himself

decide whether the claim asserted is within § 455. If he decides that it is, then a disinterested judge

must decide what the facts are.” 27 Thus, in order to rule on the Motion for Recusal, the Court must

first decide whether the “claim asserted” by the Debtor “rises to the threshold standard of raising

a doubt in the mind of a reasonable observer” as to the Court’s impartiality. If not, then I should

recuse myself. If so, another judge should “decide what the facts are” by holding an evidentiary

hearing, and presumably this other judge would then decide whether disqualification is

appropriate. 28 Thus, under Levitt, the Court must first determine whether the Debtor’s allegations

rise to the threshold standard. For the reasons explained below, this Court finds that they do not

and that recusal is not warranted.

IV.      Analysis

         In the Debtor’s first argument, she complains that the Court has committed an “ongoing

violation of the ignorance” of the abatement of pending cases. 29 The Court can assure the Debtor

that it is not “ignorant” of the prior rulings in the state courts and the Debtor’s prior bankruptcies.

Where the issue lies is with the import the Debtor seeks to give the prior orders.

         The “abatement” of bankruptcy court orders in favor of state court appellate proceedings

and prior orders in dismissed bankruptcy cases was discussed in this Court’s Order Denying the

Debtor’s Motion to Reconsider. 30 The “abatement” of state court appellate orders does not bear on

this Court’s jurisdiction. Rather, the stay of such orders is in deference to this Court and the




27
   Levitt, 847 F.2d at 226 (citation omitted).
28
   Id.; see also Lieb v. Tillman (In re Lieb), 112 B.R. 830, 836 (Bankr. W.D. Tex. 1990) (analyzing Levitt).
29
   ECF No. 59.
30
   ECF No. 72.

                                                          6
Case 21-30982-mvl13 Doc 88 Filed 09/15/21                      Entered 09/15/21 17:30:08                Page 7 of 11




imposition of the automatic stay imposed by 11 U.S.C. § 362. 31 As such, the abatement of a state

court appeal does not limit this Court’s power in any way and is not a basis for recusal.

         Second, the Debtor complains of the applicability of orders entered in one or more of her

prior dismissed bankruptcy proceedings. Under 11 U.S.C. § 349(b), the “pre-discharge dismissal

of a bankruptcy case returns the parties to the positions they were in before the case was

initiated.” 32 Dismissal of a bankruptcy case restores the status quo ante. 33 This is consistent with

Congress’s stated intent that the purpose of dismissal is to “undo the bankruptcy case, as far as

practicable, and to restore all property rights to the position in which they were found at the

commencement of the case.” 34 The rights and claims of Becky Cole and Select Portfolio Servicing

are not limited to the proofs of claims they filed in the Debtor’s various prior dismissed bankruptcy

cases, or the agreed orders entered in such cases. 35 Nor are such orders binding on this Court in

any way. Debtor’s arguments to the contrary fail to appreciate the nature of a Chapter 13 plan as

an “exchanged for bargain between the debtor and the debtor’s creditors.” 36 As such, when a

debtor fails to fulfill her end of the bargain because of the dismissal of her case, she cannot seek

relief under that same agreement and cannot convincingly argue that equity is on her side.37

Therefore, the existence of prior bankruptcy orders in dismissed cases (or this Court’s

disinclination to afford them weight) is not basis for recusal. 38



31
   See, e.g., Farley v. Henson (In re Farley), 2 F.3d 273, 275 (8th Cir.1993) (holding that an appeal brought by a
debtor from a judgment obtained against it as a defendant is subject to the automatic stay); In re Tampa Chain Co.,
Inc., 835 F.2d 54 (2d Cir. 1987) (per curium) (Chapter 13 petition automatically stayed continuation of appeal from
previous bankruptcy court order finding debtor liable to another debtor’s estate).
32
   In re Sanitate, 415 B.R. 98, 104 (Bankr. E.D. Pa. 2009) (emphasis in original).
33
   Id. at 105.
34
   In re Oparaji, 698 F.3d 231, 238 (5th Cir. 2012) (internal quotations omitted).
35
   11 U.S.C. § 349(b); Oparaji, 698 F.3d at 238.
36
   Oparaji, 698 F.3d at 238 (quoting In re Hufford, 460 B.R. 172, 177 (Bankr. N.D. Ohio 2011)).
37
   Id.
38
   It should be noted that although the Debtor often alluded to various prior orders and historical facts, she failed to
bring any documentary evidence of her own to the hearing or even open the exhibit binders presented by the Trustee
and counsel for Select Portfolio Servicing.

                                                           7
Case 21-30982-mvl13 Doc 88 Filed 09/15/21                      Entered 09/15/21 17:30:08   Page 8 of 11




           Next, the Debtor complains that counsel appeared on the “television” and were not sworn

in at the prior confirmation hearing. Counsel is authorized to appear via the WebEx video platform

pursuant to General Order 2021-06 dated June 14, 2021. Likewise, attorneys, as officers of the

Court, are authorized to present their cases without a separate swearing in. Attorneys have existing

and ongoing duties of candor towards the tribunal and are not typically sworn in when arguing on

behalf of clients. The Court’s actions in this regard were well within the norm of bankruptcy court

practice and do not justify recusal.

           The Debtor also complains of the Court “continuing to prejudice the debtor” and that she

was “unable to freely speak”. The Court takes great issue with this assertion. Especially

considering Ms. Parson’s pro se status, the Court gave Ms. Parson every opportunity to fully and

fairly present her case at confirmation and at the hearing on the Motion for Recusal. 39 Certainly,

there were admittedly times that the Court had to explain the rules of courtroom decorum to Ms.

Parson, and the Court did not allow Ms. Parson to interrupt the Court after the conclusion of

argument at the confirmation hearing while the Court was in the middle of ruling, but by no means

can it reasonably be argued that the Debtor was unable to speak freely.

           By way of further example, one continued complaint asserted by the Debtor is with respect

to the appearance of Mr. James Carroll, III on behalf of Becky Cole. The Debtor lodged repeated,

frivolous objections to his appearance at the prior hearing. It is in this regard that the Court found

it necessary to remind the Debtor that the Court had overruled her same objection repeatedly during

the course of the hearing. In short, Mr. Carroll filed a Proof of Claim No. 8-1 on behalf of Becky

Cole. For purposes of this bankruptcy, he is her attorney of record. Ms. Parson’s frivolous

references to who may or may not have been Ms. Cole’s attorney 5 years ago or more is of no



39
     Each of Ms. Parson’s hearings were multiple hours in length.

                                                           8
Case 21-30982-mvl13 Doc 88 Filed 09/15/21                    Entered 09/15/21 17:30:08             Page 9 of 11




relevance to these proceedings. 40 Likewise, Ms. Parson’s continued allusions to whether she had

ever met him before are frivolous, especially considering the fact that she named him as a creditor

in her own Plan. 41 This argument was a complete farce.

        Similarly, the Debtor complains of being subjected to “adverse documents” that she had

never seen before the hearing. Here, the Debtor’s complaint appears to be about the exhibit binder

that the Trustee’s certificate of service reflected had been sent to Ms. Parson prior to hearing. Many

of Ms. Parson’s complaints during the confirmation hearing (and again at the hearing on the

Motion for Recusal) pertain to never receiving documents mailed to her. First, the Court will note

that it found Ms. Parson’s testimony to lack credibility on this point. Ms. Parson showed extreme

recalcitrance as it pertained to exhibits. The Court has no reason to believe she did not receive the

documents mailed to her. Nevertheless, Ms. Parson was given an opportunity to review, object to

and comment upon each of the various exhibits at the hearing. 42 She did in fact review the exhibits

at the confirmation hearing. However, she refused to even touch the exhibit binders at the hearing

on Trustee’s Motion to Dismiss. With that said, the Court did in fact overrule certain of the

Debtor’s objections as they pertained to certain exhibits, as is wholly within the Court’s judicial

power and discretion. Nevertheless, the simple existence of adverse rulings does not warrant

recusal. As the Supreme Court explained:

          judicial rulings alone almost never constitute a valid basis for a bias or
          partiality motion. In and of themselves . . . . they cannot possibly show reliance
          upon an extrajudicial source; and can only in the rarest circumstances evidence
          the degree of favoritism or antagonism required when no extrajudicial source is
          involved. 43



40
   To be clear, the Court was even repeatedly called upon to address who James Carroll I and James Carroll II may
have been.
41
   ECF No. 15.
42
   The vast majority of these documents were Court filings for which the Court could have likewise taken judicial
notice.
43
   Liteky, 510 U.S. at 555.

                                                        9
Case 21-30982-mvl13 Doc 88 Filed 09/15/21                      Entered 09/15/21 17:30:08             Page 10 of 11




          The Debtor likewise lodged a complaint about the Court physically handing the Debtor a

 copy of the Motion to Dismiss on its own accord at a prior hearing. 44 Again, the Court was

 concerned, based on the Debtor’s repeated assertions that she was not receiving documents that

 parties had certified were mailed. Accordingly, the Court provided her with the pleading, which

 had been set for hearing in a month’s time by the Trustee, in order to maximize the Debtor’s due

 process rights as they pertained to notice. Although atypical, this is also hardly grounds for recusal.

 Rather, the Court wanted the Debtor to have the maximum amount of time to address the critical

 motion and perhaps retain counsel to assist her at the following hearing.

          Finally, the Debtor alludes to a laundry list of undescribed, unsubstantiated claims of

 harassment, intimidation, racial discrimination, violations of civil, constitutional and natural rights

 and allegations of a “hostile environment.” As an initial matter, the Court can only say that Ms.

 Parson has been and will always be treated with dignity and respect in her courtroom, and the

 Court has not seen the existence of any of the violations alleged by the Debtor. The Debtor likewise

 provides no reasonable support for these allegations. This is not the first time this Debtor has

 sought to recuse her bankruptcy judge. There were no less than six (6) motions to recuse filed in

 the Debtor’s prior bankruptcy cases in this district and the Eastern District of Texas. As such, there

 are insufficient grounds for recusal. 45

 V.       CONCLUSION

          Overall, there is simply nothing in the record indicating that a reasonable person with

 knowledge and understanding of all the relevant facts would conclude that this Court’s impartiality

 could reasonably be questioned. “The use of a motion to recuse as a trial tactic, or as a substitute


 44
   ECF No. 47. This pleading had also been previously mailed to the Debtor by the Trustee.
 45
   See Bank of San Antonio v. Swift (In re Swift), 126 B.R. 725, 729 (Bankr. W.D. Tex. 1991), aff'd, 3 F.3d 929 (5th
 Cir. 1993) (because the debtor offered no facts to support his allegation of bias or prejudice, his contentions must
 fail and the judge not be recused).

                                                          10
Case 21-30982-mvl13 Doc 88 Filed 09/15/21                    Entered 09/15/21 17:30:08   Page 11 of 11




 for obtaining appellate review of adverse decisions, is not appropriate.” 46 And that is frankly what

 the Motion for Recusal is.

            Therefore, based upon the foregoing:

            IT IS ORDERED that the Motion for Recusal is DENIED.

                      ###END OF MEMORANDUM OPINION AND ORDER###




 46
      In re Pease, No. 09–54754, 2010 WL 1849919 at *5 (Bankr. W.D. Tex. May 5, 2010).

                                                        11
